UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


ERIC DEBERRY,

                      Plaintiff,              Case No. 21-CV-5117

        – against –                                COMPLAINT

THE CITY OF NEW YORK, PATRICIA               JURY TRIAL DEMANDED
TUFO, RONALD BARCUS, and JOHN AND
JANE DOES 1-25,

                      Defendants.




   WHITE & CASE LLP                 DAVID B. SHANIES LAW OFFICE LLC

   Samuel P. Hershey                David B. Shanies
   David Hille                      Deborah I. Francois
   Gina Chiappetta                  Morgan A. Miller
   Sally Kagay                      411 Lafayette Street, Sixth Floor
   1221 Avenue of Americas          New York, New York 10003
   New York, New York 10020         (212) 951-1710
   (212) 819-8200
               Plaintiff Eric DeBerry, by his undersigned pro bono counsel White & Case LLP

and co-counsel David B. Shanies Law Office LLC, as and for his complaint against the

above-named Defendants, alleges as follows:

                                       INTRODUCTION

       1.      Mr. DeBerry brings this action under 42. U.S.C. § 1983 and New York State law,

seeking to recover damages caused by the denial of his constitutional and legal rights and his

resulting wrongful conviction and loss of liberty.

       2.      In 2000, Mr. DeBerry was wrongfully convicted of one count each of assault in the

first degree, robbery in the first degree, and criminal possession of a weapon in the second degree

based solely on the false testimony of a single purported eyewitness, Kareem Collins. Mr. DeBerry

was accused of robbing and shooting Mr. Collins after allegedly recognizing him as a rival gang

member, based on Mr. Collins’s allegedly wearing a blue jersey.

       3.      Mr. DeBerry had no involvement in any robbery or shooting of Mr. Collins. At the

time of the incident, Mr. DeBerry was at home, in his bed.

       4.      Following the shooting, New York City Police Department (the “NYPD”)

Detective Patricia Tufo repeatedly visited Mr. Collins, both in the hospital and after he was

discharged, to question him about the incident. During these visits, Defendant Tufo pressured Mr.

Collins, with both threats and favors, to identify Mr. DeBerry as his shooter. Among other things,

she told Mr. Collins that if he helped her, she would help him; showed Mr. Collins a photo array

containing Mr. DeBerry’s photograph, pointed to Mr. DeBerry’s photograph, and pressured Mr.

Collins to identify Mr. DeBerry as the perpetrator; informed Mr. Collins that she knew he was in

possession of an illegal gun and that she had other information that could be harmful to him; and

conferred an additional benefit on Mr. Collins by personally escorting him to Kings County

Criminal Court and ensuring that his active arrest warrants were vacated. In short, Defendant Tufo
communicated to Mr. Collins, through her words, actions, or demeanor that he would suffer

negative consequences if he did not cooperate with her (and benefits if he did), and Mr. Collins

understood that she was threatening him with arrest and prosecution.

       5.      Under such pressure from Defendant Tufo, Mr. Collins agreed to identify, and did

identify, Mr. DeBerry as the man who robbed and shot him.

       6.      Mr. Collins was the only witness—and his testimony the only evidence—that the

prosecutors presented against Mr. DeBerry at trial. The People offered no other witness’s

testimony, no physical or forensic evidence, and no evidence in support of the alleged gang-related

motive. On the meager basis of Mr. Collins’s testimony, on March 28, 2000, Mr. DeBerry was

wrongfully convicted and sentenced to 25 years to life.

       7.      Then, in 2002, Roberto Velasquez admitted in a sworn confession that he, not Mr.

DeBerry, had shot Mr. Collins. Based on Mr. Velasquez’s confession, Mr. DeBerry filed a motion

to vacate his conviction under Section 440.30(1)(a) of the New York Criminal Procedure Law (the

“2003 440 Motion”). In connection with that motion, Mr. Velasquez testified at a hearing (the

“First 440 Hearing”) that he, not Mr. DeBerry, shot Mr. Collins.

       8.      However, because Mr. Velasquez’s account differed so sharply from Mr. Collins’s

trial testimony, the Supreme Court of the State of New York, County of Kings (the “Trial Court”)

rejected his confession as implausible, and Mr. DeBerry’s 2003 440 Motion was denied. Mr.

DeBerry remained incarcerated.

       9.      Any doubt about Mr. Velasquez’s confession was dispelled in 2018, when Mr.

Collins issued his own sworn recantation of his trial testimony, admitting that he did not recognize

the man who shot him and identified Mr. DeBerry solely due to Defendant Tufo’s improper




                                                 2
pressure. In 2019, based on Mr. Collins’s affidavit, Mr. DeBerry filed a second motion to vacate

his conviction under Section 440.30(1)(a) (the “2019 440 Motion”).

       10.     At a hearing before the Trial Court, Mr. Collins testified that he falsely identified

Mr. DeBerry as his shooter and confirmed the pertinent details of Mr. Velasquez’s 2003 testimony,

explaining that his false trial testimony was the product of police coercion.

       11.     Thus, since Mr. DeBerry’s conviction, the only two men actually involved in the

crimes for which Mr. DeBerry was convicted—Mr. Collins, the victim of the crimes, and Mr.

Velasquez, the perpetrator of the crimes—both testified under oath, against their own interests,

that Mr. DeBerry did not commit any of the offenses for which he was charged and convicted.

       12.     On June 16, 2020, the Trial Court—which had presided over the trial, the First 440

Hearing, and the Second 440 Hearing, and thus had heard all the evidence and testimony

throughout the entire case—granted Mr. DeBerry’s 2019 440 Motion. The Trial Court found,

among other things, that Mr. DeBerry had proven his actual innocence by clear and convincing

evidence.

       13.     The Trial Court later entered an order clarifying its earlier decision, specifying that

it granted Mr. DeBerry’s motion under Section 440.10(1)(g) of the Criminal Procedure Law, and

dismissing Indictment No. 6281/99. The Kings County District Attorney’s Office (the “KCDA”)

did not appeal from the Trial Court’s decisions.

       14.     Mr. DeBerry was released from prison on June 23, 2020. By that time, he had spent

more than 20 years in maximum security prisons, all the while maintaining his innocence.

       15.     The following factors, among others, caused Mr. DeBerry’s false conviction: the

misconduct of Defendants Tufo and Ronald Barcus (together, “Individual Defendants”) and the

KCDA prosecutors; the unlawful failure by the NYPD and KCDA to supervise these individuals




                                                   3
or intervene to prevent their unlawful conduct; and the misconduct, policies, customs, and

practices of the NYPD and KCDA that persistently led to violations of the constitutional rights of

criminal suspects and defendants, including Mr. DeBerry. Mr. DeBerry seeks redress for the

police and prosecutorial misconduct that caused him to spend more than 20 years in prison, and

the mental and physical injuries he sustained in prison, as a result of his false and unlawfully

procured conviction.

                                  NATURE OF THE ACTION

       16.     This is an action to recover compensatory and punitive damages and an award of

costs and attorneys’ fees for violations of Mr. DeBerry’s rights secured by 42 U.S.C. §§ 1983 and

1988 and by the U.S. Constitution, including its Fourth, Fifth, and Fourteenth Amendments,

because of Defendants’ fabrication of evidence to arrest and prosecute Mr. DeBerry for crimes he

did not commit. Specifically, Defendant Tufo coerced Mr. Collins into giving a false statement

and identification of Mr. DeBerry, and Defendant Barcus knew or was deliberately indifferent to

this fact. That coerced and false identification served as the sole grounds for Mr. DeBerry’s arrest,

indictment, prosecution, conviction, and more than 20 years of wrongful incarceration.

       17.     The lawsuit also seeks to hold Defendant the City of New York liable for the police

and prosecutors’ misconduct under Monell v. Department of Social Services, 436 U.S. 658 (1978).

The NYPD and KCDA maintained unlawful policies, practices, and customs during Mr. DeBerry’s

investigation, arrest, and trial. In executing these unlawful policies, practices, and customs, police

and prosecutors violated the constitutional rights of criminal suspects and defendants, including

Mr. DeBerry. In Mr. DeBerry’s case, the unlawful policies, practices, and customs enabled

Individual Defendants, as well as other members, servants, employees, and agents of the NYPD

and KCDA, to violate Mr. DeBerry’s constitutional rights. The policy-making officials acting on




                                                  4
behalf of the City of New York were deliberately indifferent to these unlawful policies, practices,

and customs. As a result, the City of New York is liable for Mr. DeBerry’s injuries.

                                 JURISDICTION AND VENUE

       18.     This action is brought under 42 U.S.C. §§ 1983 and 1988 in that Mr. DeBerry

alleges that he was deprived under color of law of his rights under the Fourth, Fifth, and Fourteenth

Amendments to the U.S. Constitution because of the coercion of a false identification against him;

the fabrication of evidence, specifically, the false statements of Mr. Collins before the grand jury

and at trial; Mr. DeBerry’s arrest and prosecution in the absence of probable cause; and the

suppression of Brady information.

       19.     This Court has original subject matter jurisdiction over Mr. DeBerry’s federal law

claims under 28 U.S.C. §§ 1331 and 1343, this being an action seeking redress for the violation of

Mr. DeBerry’s constitutional and civil rights.

       20.     Venue is proper in the United States District Court for the Eastern District of New

York under 28 U.S.C. § 1391 because Mr. DeBerry’s claims arose in this District.

                                 CONDITIONS PRECEDENT

       21.     Mr. DeBerry has complied with all conditions precedent to the commencement of

this action, having timely served on September 2, 2020 a notice of claim upon the Comptroller of

the City of New York, under Section 50-i of the New York General Municipal Law; having waited

more than 30 days since said service, without these claims having been settled or otherwise

resolved; having had a hearing under Section 50-h of the New York General Municipal Law on

February 3, 2021; and having brought this action in a timely manner.




                                                 5
                                            PARTIES

       22.     Plaintiff Eric DeBerry is a citizen of the United States and was, at all times relevant

to this action, a resident of the County of Kings, in the City and State of New York. He was born

in Brooklyn, New York and currently resides in New Jersey.

       23.     Defendant the City of New York is and was at all relevant times a municipal

corporation existing under and by virtue of the laws of the City and the State of New York, and

having the powers and duties imposed by law thereon.

       24.     The NYPD and KCDA are and were at all relevant times agencies of Defendant the

City of New York. At all times relevant to this action, Defendant the City of New York, by its

agents, servants, and employees was responsible for the operation, maintenance, and control of the

NYPD and KCDA, and the selection, training, supervision, and disciplining of police officers and

prosecutors.

       25.     At all relevant times, the Kings County District Attorney (the “District Attorney”

or “DA”), including Charles Hynes, was and is an elected officer of Kings County responsible for

the KCDA, an agency funded by Defendant the City of New York.

       26.     The KCDA and its authorized delegates at all relevant times had final authority,

and constituted policymakers for the City of New York and for whom the City of New York is

liable, with respect to the hiring, management, training, supervision, and discipline of personnel

employed by or assigned to the KCDA.

       27.     The District Attorney was and is designated a “local officer,” rather than a “state

officer,” under Section 2 of the New York Public Officers Law.

       28.     The State of New York has provided by statute that Defendant the City of New

York’s constituent counties—including Kings County—and hence Defendant the City of New

York itself, is liable for torts committed by County officers and employees, such as the District


                                                 6
Attorney and Kings County Assistant District Attorneys (the “ADAs”), and other employees of

the KCDA. See N.Y. County Law § 53,941.

       29.      Defendant the City of New York was at all times relevant the public employer of

Individual Defendants and John and Jane Does 1 through 25, and legally responsible for torts they

commit within the scope of their employment or under color of law. Defendant the City of New

York is also obligated under law and by contract to indemnify and defend the individual defendants

named herein.

       30.      Defendant Patricia Tufo is a retired officer of the NYPD. At all relevant times, she

was a duly appointed and acting officer of the NYPD employed by Defendant the City of New

York. Based on information and belief, she held this employment from January 1983 through

January 2008 and the rank of Detective, First-Grade during all or part of this period. At all relevant

times, Defendant Tufo acted toward Mr. DeBerry under color of law, and in her individual capacity

within the scope of her employment under the statutes, ordinances, regulations, policies, customs,

and usages of the State of New York and City of New York. This lawsuit seeks to hold Defendant

Tufo liable in her individual capacity.

       31.      Defendant Ronald Barcus is a current or former officer of the NYPD. At all

relevant times, he was a duly appointed and acting officer of the NYPD employed by Defendant

the City of New York. Based on information and belief, he has held this employment from July

1986 through the present and the title of Police Officer during all or part of this period. At all

relevant times, Defendant Barcus acted toward Mr. DeBerry under color of law, and in his

individual capacity within the scope of his employment under the statutes, ordinances, regulations,

policies, customs, and usages of the State of New York and City of New York. This lawsuit seeks

to hold Defendant Barcus liable in his individual capacity.




                                                  7
        32.     Defendants John and Jane Does 1 through 25 are officers and/or supervisors in the

NYPD acting toward Mr. DeBerry under color of law and in their individual capacities within the

scope of their employment under the statutes, ordinances, regulations, policies, customs, and

usages of the State of New York and City of New York, who participated in the misconduct alleged

herein but whose actual names Mr. DeBerry has been unable to ascertain notwithstanding

reasonable efforts to do so. This lawsuit seeks to hold Defendants John and Jane Does 1 through

25 liable in their individual capacities.

                                            JURY DEMAND

        33.     Mr. DeBerry hereby demands trial by jury of all issues raised in this complaint.

                                               FACTS

        A.      The Crimes and Investigation

        34.     In the early hours of July 11, 1999, police found Mr. Collins on a bench near the

apartment complex in Brooklyn known as “Smurf Village,” bleeding from several gunshot

wounds.

        35.     Mr. Collins told the police that he was standing outside a nearby grocery store when

a man approached him. Mr. Collins reported that the man said nothing to him, he felt as if he were

about to be robbed, he saw a gun in the man’s hands, he attempted to flee, and he was shot as he

was running away.

        36.     First responders rushed Mr. Collins to the hospital, where he underwent emergency

surgery to treat, among other things, a collapsed lung and severe internal bleeding.

        37.     After the shooting, Defendant Tufo arrived at the crime scene.

        38.     Defendant Tufo later claimed that an anonymous woman told Defendant Tufo that

her unnamed friend said a man named “Eric,” who went by the nickname “E,” was the perpetrator.

Based on this anonymous, hearsay report, Defendant Tufo focused on Mr. DeBerry as her suspect.


                                                 8
       39.     Police records claimed that the anonymous woman’s daughter, who did not hear or

see the shooting, later stated that someone named “Eric” lived at 750 Herkimer Street, was

approximately 5’7” in height, and wore his hair in braids.

       40.     Based on those conversations, Defendant Tufo identified Mr. DeBerry as a suspect,

even though his 5’11” frame did not match the description she received.

       41.     Defendant Tufo assembled a photo array of color photographs, including Mr.

DeBerry’s. See Ex. A (Photo Array).

       42.     Several witnesses—including the unnamed person who claimed to have witnessed

the incident—reported that two guns were fired on July 11, 1999 and that the shots were fired in

what was a shootout, not a shooting.

       43.     Another witness said that she heard about 12 shots fired—triple the number of

gunshot wounds Mr. Collins had suffered.

       44.     Before speaking with Mr. Collins, Defendant Tufo ran a search of Mr. Collins’s

criminal record and found that he had an outstanding bench warrant. She recorded that search in

a “DD-5” report.

       45.     On July 12, 1999, the day after the shooting, Defendant Tufo visited Mr. Collins at

the hospital and asked him to identify his shooter. He did not identify anyone at that time.

       46.     Mr. Collins allegedly told Defendant Tufo that on the night of the shooting, while

he was walking through Smurf Village, two men asked him if he was a member of the Crips gang

and shot him as he tried to walk away.

       47.     When Defendant Tufo confronted Mr. Collins with the different account he had

given to the responding officers—that he had been a victim of a robbery—Mr. Collins told her that

he made that account up.




                                                9
        48.       On July 23, 1999, Defendant Tufo first took Mr. Collins to Smurf Village, the scene

of the shooting, and then to the 81st Precinct, where she showed him the photo array she had

prepared.

        49.       Mr. Collins told Defendant Tufo that he did not recognize his shooter among the

photographs.

        50.       Defendant Tufo told Mr. Collins that she knew he had been in possession of an

illegal gun. Defendant Tufo repeatedly told and/or implied to Mr. Collins that she would cause

him to be arrested and imprisoned on felony charges if he did not acquiesce to her demand that

Collins identify Mr. DeBerry as his shooter.

        51.       Defendant Tufo insisted that Mr. Collins make an identification and told him that

if he helped her, she would help him.

        52.       Defendant Tufo pointed to Mr. DeBerry’s photograph and told Mr. Collins that Mr.

DeBerry was the shooter.

        53.       Later the same day, Defendant Tufo escorted Mr. Collins to court and successfully

arranged for his open bench warrants to be vacated. See Ex. B (Collins Court Records).

        54.       After Defendant Tufo’s numerous threats and favors, Mr. Collins agreed to falsely

identify Mr. DeBerry as the man who shot him.

        55.       On August 4, 1999, Defendant Tufo took Mr. Collins to the 81st Precinct, where

he falsely identified Mr. DeBerry in a line-up.

        56.       On the same day, Defendant Tufo closed the investigation, less than one month

after it began.




                                                  10
       57.     On August 14, 1999, an anonymous caller reported to police that a man named

“Robert Velasquez” had shot Mr. Collins. The anonymous caller also reported that Mr. Velasquez

had been boasting about the shooting.

       58.     Defendant Tufo accessed Mr. Velasquez’s “mugshot pedigree,” which indicated

that Mr. Velasquez is 5’6” and wore his hair in braids, consistent with the description of the shooter

she had previously received.

       59.     Defendant Tufo did not interview Mr. Velasquez or take any other meaningful steps

to investigate Mr. Velasquez as the shooter.

       B.      The Trial, Suppression of Critical Evidence, and Conviction

       60.     On January 10, 2000, Mr. Collins testified at Mr. DeBerry’s trial. Mr. Collins

falsely identified Mr. DeBerry as his shooter, and falsely claimed that Mr. DeBerry shot him

because he (Collins) was wearing a blue jersey, which allegedly marked him as a member of a

rival gang.

       61.     The gang theory that the prosecution presented and allowed Mr. Collins to testify

to at trial was entirely unsupported by record evidence.

       62.     Although Mr. Collins testified, and the People argued, that Mr. Collins was wearing

a blue jersey on the night he was shot, no blue jersey was ever recovered or presented into evidence,

even though Mr. Collins was found at the scene.

       63.     In fact, the evidence showed that when he was shot, Mr. Collins was not wearing a

blue jersey, but rather a black and red jersey. See Ex. C (Collins Jersey Photo).

       64.     Three separate detectives who saw the shirt that Mr. Collins was wearing when he

was shot—two of whom testified at trial—identified it not as blue, but as black and red. On the

day of Mr. Collins’s shooting, Defendant Barcus documented Mr. Collins’s “Blk & RED Shirt”

being vouchered into evidence.       That same day, Detective Thomas Signorelli requested a


                                                 11
laboratory examination of Mr. Collins’s “Black & Red Shirt.” Then, Defendant Tufo—who, as

lead detective, was responsible for reviewing the evidence collected—recorded that “a blk/red

shirt” was recovered from the scene. The detectives’ consistent representations of Mr. Collins’s

shirt as “black and red” comports with the plain appearance of the shirt.

        65.     Defendant Tufo knowingly coerced Collins’s false testimony about a blue shirt

through threats of arrest and imprisonment and promises of leniency for his cooperation.

        66.     Defendant Barcus knew of and aided, and/or failed to intervene to prevent,

Detective Tufo’s coercion of Collins’s false testimony about a blue shirt.

        67.     Mr. Collins’s false testimony was the only evidence linking Mr. DeBerry to the

shooting.

        68.     There was no physical, forensic, or testimonial evidence to support or corroborate

Mr. Collins’s testimony that Mr. DeBerry had shot him.

        69.     Defendant Barcus was called to testify at trial, and he agreed that the only evidence

linking Mr. DeBerry to the alleged crime was Mr. Collins’s identification.

        70.     Additionally, at trial, the prosecution suppressed critical evidence regarding Mr.

Collins’s credibility.

        71.     Specifically, the prosecution withheld from both the defense and the jury that

Defendant Tufo had learned of Mr. Collins’s outstanding bench warrant prior to first interviewing

him, and subsequently aided to have the warrant vacated on the same day that Mr. Collins

identified Mr. DeBerry in a photo array.

        72.     Additionally, the jury was not informed that Defendant Tufo had threatened Mr.

Collins with a gun possession charge (or worse) if he did not identify Mr. DeBerry.




                                                 12
       73.     The prosecution was obligated to disclose that Mr. Collins had been threatened with

a gun possession charge by the investigating detective, as that fact could have been used on cross-

examination to explore whether he received some benefit from the government in exchange for his

testimony, such as avoiding such a charge.

       74.     The prosecution was similarly required to disclose that Mr. Collins had an

outstanding bench warrant, as that fact also could have been used on cross-examination to assess

whether he received from the government some other benefit, such as avoiding arrest on that bench

warrant.

       75.     The prosecution had an unequivocal duty to disclose that Mr. Collins did, in fact,

receive such a benefit from his bench warrant being waived, and that Defendant Tufo played a key

role in providing that benefit.

       76.     Indeed, a “DD-5” report completed by Defendant Tufo herself demonstrates that

she did not arrest Mr. Collins upon learning that there was a bench warrant outstanding against

him, as she was required to do. Instead, she personally escorted him to Kings County Criminal

Court with the express purpose of clearing the bench warrant and did, in fact, have the bench

warrant vacated and the remainder of the terms of his plea agreement waived.

       77.     Given that Mr. Collins’s testimony was the only evidence supporting Mr.

DeBerry’s conviction and that Defendant Tufo’s role in clearing Mr. Collins’s bench warrant is

material to Mr. Collins’s credibility, there is a reasonable probability that knowledge of this

evidence would have altered the jury’s verdict in Mr. DeBerry’s favor.

       78.     The prosecution’s suppression of this critical evidence deprived Mr. DeBerry of a

full and fair opportunity to cross-examine the only witness connecting him to the crimes for which

he was convicted.




                                                13
       79.     Mr. DeBerry was unaware at trial of Mr. Collins’s outstanding bench warrant or of

Defendant Tufo’s role in having it waived. Meanwhile, proof of the warrant and of Defendant

Tufo’s role in its waiver was in the prosecution’s possession all along.

       80.     On the sole basis of Mr. Collins’s testimony, Mr. DeBerry was convicted. He was

sentenced to 25 years to life. At Mr. DeBerry’s sentencing, his attorney presented a recording that

captured Mr. Velasquez confessing to shooting Mr. Collins. The Trial Court deemed the recording

insufficient to re-open the case.

       81.     On March 28, 2000, Mr. DeBerry began serving his sentence.

       C.      Mr. Velasquez’s Confession

       82.     In December 2002, Mr. Velasquez issued a sworn confession that he, not Mr.

DeBerry, had shot Mr. Collins. Soon thereafter, Mr. DeBerry filed his 2003 440 Motion, seeking

to vacate his conviction. The Trial Court ordered an evidentiary hearing on the motion, and Mr.

Velasquez gave live testimony substantially identical to that provided in his sworn confession. See

Ex. D (2003 Hearing Transcript).

       83.     Mr. Velasquez testified that:

               a. On July 11, 1999, around 3:30 a.m., he left his home to pick up chicken from a
                  restaurant on Fulton Street.

               b. He had won money earlier that day playing dice and carried his winnings in a
                  large wad.

               c. At the restaurant, he noticed Mr. Collins staring at him as he paid. When Mr.
                  Velasquez left the restaurant to head home, he realized that Mr. Collins was
                  following him.

               d. Mr. Velasquez suspected that Mr. Collins intended to rob him. He therefore
                  veered into an apartment building in Smurf Village and walked up to the third
                  floor. He waited several minutes and then went downstairs.

               e. When Mr. Velasquez arrived at the ground floor, Mr. Collins appeared from
                  behind the staircase.



                                                14
               f. Mr. Velasquez and Mr. Collins exchanged words, and Mr. Velasquez told Mr.
                  Collins to leave.

               g. As Mr. Collins started to walk out, he drew a gun, pointed it at Mr. Velasquez,
                  and told Mr. Velasquez to hand over his money.

               h. Mr. Velasquez pulled out his own gun and shot Mr. Collins.

               i. Mr. Collins shot at Mr. Velasquez and tried to flee.

               j. The men continued to shoot several rounds at each other until Mr. Velasquez
                  retreated, matching the witnesses’ description of a shootout.

       84.     On June 22, 2004, the Trial Court rejected Mr. Velasquez’s testimony and denied

Mr. DeBerry’s motion. In particular, the Trial Court noted that Mr. DeBerry’s conviction “was

based principally upon the eyewitness testimony of Kareem Collins.” The Court reasoned that in

order for Mr. Velasquez to be believed, “Collins could not have been merely mistaken as to the

identity of the perpetrator, but would have to [have been] lying about the whole occurrence.” See

Ex. E (Decision dated June 22, 2004).

       D.      Mr. Collins’s Recantation

       85.     As the Trial Court alluded to, Mr. Collins had been lying about the whole

occurrence.

       86.     In 2018, 14 years after the First 440 Hearing, Mr. Collins came forward with a

sworn recantation of his trial testimony, in which he confessed that he had lied when he identified

Mr. DeBerry as the person who shot him.

       87.     Mr. DeBerry learned for the first time, through Mr. Collins’s affidavit, of Mr.

Collins’ outstanding bench warrant at the time of the incident.

       88.     Mr. DeBerry filed his 2019 440 Motion based on Mr. Collins’s affidavit.




                                                15
       89.     Like Mr. Velasquez, Mr. Collins agreed to testify at a hearing regarding his

recantation. Like Mr. Velasquez, Mr. Collins’s hearing testimony matched his written recantation.

See Ex. F (2019 and 2020 Hearing Transcript).

       90.     In December 2019, Mr. Collins testified that:

               a. On the date of the shooting, he saw a man in a chicken restaurant on Fulton
                  Street.

               b. Mr. Collins noticed that the man had a wad of cash, and Mr. Collins decided to
                  rob him.

               c. Mr. Collins followed the man out of the chicken restaurant.

               d. Soon, the man headed to Smurf Village and entered a building. Mr. Collins
                  followed him in.

               e. The man came downstairs with a gun.

               f. As Mr. Collins left the building, the man shot at him. He and the man
                  exchanged gunfire.

               g. Mr. Collins soon realized he was hit. Mr. Collins retreated and, after being
                  found on a bench, was rushed to the hospital.

       91.     Mr. Collins also testified that he did not know the person who shot him, and that he

later identified Mr. DeBerry only because Defendant Tufo threatened him and pressured him to

identify Mr. DeBerry.

       92.     Mr. Collins further testified that Defendant Tufo identified Mr. DeBerry in the

photo array as the perpetrator by pointing to his photo.

       93.     Mr. Collins further testified that Defendant Tufo threatened him with a gun charge.

       94.     Mr. Collins further testified that Defendant Tufo promised to help him in return for

his helping her and drove him to court to arrange for his open warrants to be vacated.

       95.     Mr. Collins further testified that he falsely identified Mr. DeBerry as the shooter

because he feared Defendant Tufo and what she might do to him.




                                                16
       96.     In January 2020, following Mr. Collins’s hearing testimony, the People provided

Mr. DeBerry’s counsel copies of two “DD-5” reports, showing that (i) Defendant Tufo learned

that Mr. Collins had an outstanding bench warrant on July 11, 1999, the day before she spoke with

him for the first time, and (ii) Defendant Tufo took Mr. Collins to court to satisfy the bench warrant

on the same day that Mr. Collins first identified Mr. DeBerry. This was the first time Mr. DeBerry

learned of or received these documents.

       E.      The Trial Court’s Decision

       97.     On June 16, 2020, having heard testimony from both the shooter and the victim

confirming that Mr. DeBerry was in no way involved in the shooting for which he was convicted,

as well as testimony from Defendant Tufo, the Trial Court vacated Mr. DeBerry’s conviction. The

Trial Court found “by clear and convincing evidence that Collins lied at trial when he identified

DeBerry as his shooter.” The Trial Court added that “it is the finding of this court that Defendant

Eric DeBerry has established his innocence by clear and convincing evidence. Defendant’s motion

is granted and the conviction is vacated.” See Ex. G (Decision dated June 16, 2020).

       98.     At Mr. DeBerry’s request, the Trial Court later issued an order clarifying that its

decision to vacate Mr. DeBerry’s conviction was made under Section 440.10(1)(g) of the Criminal

Procedure Law. See Ex. H (Order dated July 27, 2020).

       99.     The Trial Court vacated the conviction, dismissed the indictment, and closed and

sealed the case.

       F.      The City of New York’s Deliberate Indifference to Improper and
               Dishonest Police Conduct; Brady Violations; Prosecutorial Misconduct;
               and Failure to Train, Supervise, and Discipline Its Employees

       100.    Defendant the City of New York acts through policymaking officials for both the

NYPD and the KCDA. At the time of Mr. DeBerry’s arrest, policymaking officials for both the

NYPD and the KCDA engaged in the following misconduct, which was reflected, and led to the


                                                 17
wrongful conviction, in Mr. DeBerry’s case: acted with deliberate indifference to the constitutional

rights of individuals suspected of or charged with criminal activity; implemented or tolerated

plainly inadequate policies, procedures, regulations, practices, customs, training, supervision, and

discipline concerning the constitutional duties of officers not to fabricate evidence and to

accurately report the nature of their investigations to prosecutors, for police and prosecutors to

properly document and disclose Brady information, and for prosecutors not to commit misconduct

such as by ignoring the falsification of evidence.

                   1. Investigative Reports

       101.    Mr. DeBerry’s case was not a random miscarriage of justice in an otherwise

functioning law enforcement regime. Reports from several independent bodies demonstrate that

Defendant the City of New York, during the relevant time period, was plagued by institutional

deficiencies that allowed a wanton and reckless culture to develop within the NYPD and KCDA.

This culture allowed employees of the NYPD and KCDA to violate constitutional rights of the

citizens of the City of New York without disciplinary risk or repercussions.

       102.    On July 7, 1994—just five years before Mr. DeBerry’s arrest—the Commission to

Investigate Allegations of Police Corruption and the Anti-Corruption Procedures of the Police

Department issued a report (widely referred to as the “Mollen Report”) that addressed corruption

in the NYPD. The Mollen Report investigated the 1980s and 1990s through the date of the report’s

publishing. Importantly, the Mollen Report described the state of corruption in the present tense

and stated that the Commission’s “findings raise significant concerns about . . . the potential for

these problems to grow without sustained vigilance and oversight.” Ex. I (Mollen Report) at 1.

       103.    The Mollen Report further noted that “[p]olice perjury and falsification of official

records is a serious problem facing the Department” that “taints arrests on the streets.” Id. at 36.

The Mollen Report described police falsifications as “probably the most common form of police


                                                18
corruption facing the criminal justice system” and observed “a deep-rooted perception among

many officers of all ranks within the Department that nothing is really wrong with compromising

facts to fight crime in the real world. Simply put, despite the devastating consequences of police

falsifications, there is a persistent belief among many officers that it is necessary and unjustified,

even if unlawful.” Id. at 41.

       104.    Importantly, this culture did not persist at the lower levels of law enforcement

despite policymaker’s best efforts. Rather, the Commission noted that it was “not aware of a single

instance in which a supervisor or commander has been sanctioned for permitting perjury or

falsification on their watch,” id., and found that “[t]here is no evidence that anyone in the

Department’s chain of command has focused on eliminating this practice, including past Police

Commissioners and Internal Affairs Chiefs, who apparently turned a blind eye to unlawful

practices that were purportedly committed to fight crime and increase arrest statistics,” id. at 41-

42. Given this situation, the Mollen Report determined that “successful enforcement of command

accountability requires a complete reinvention of the systems for enforcing it.”

       105.    The Mollen Report concluded that “[o]fficers and their immediate supervisors are

not the only culprits in tolerating falsifications . . . . [T]he Department’s top commanders must

share the blame.” Id.

       106.    This Court has already found that the Mollen Report “provides powerful evidence

that there was a custom and practice within the police department of tolerating corruption to avoid

bad publicity” and “characterizes this custom as persistent, widespread, and emanating ‘from top

commanders, including the commissioner.’” Pipitone v. City of New York, 57 F. Supp. 3d 173,

191 (E.D.N.Y. 2014). Accordingly, this Court has found that “[t]he Mollen Report thus provides




                                                 19
evidence that is sufficient to allow a jury to conclude that the supervisory and disciplinary failures

described therein constituted a municipal policy for Monell purposes[.]” Id. at 191.

        107.     The lack of discipline documented in the Mollen Report continues to this day, as

demonstrated by a report released by The Independent Panel on the Disciplinary System of the

New York City Police Department, chaired by the Honorable Mary Jo White, the Honorable

Robert L. Capers, and former United States District Court Judge for the Southern District of New

York Barbara S. Jones. The Panel’s report, released in January 2019, made specific note of the

endemic culture of false testimony in the NYPD, which was repeatedly “brought to the Panel’s

attention.”1

        108.     The Panel noted that while “the Patrol Guide expressly forbids officers from lying

in connection with their duties, numerous stakeholders have expressed concerns about lax

enforcement and practices that enable bad actors to escape accountability and avoid the

presumptive termination penalty.” The Panel “share[d] the concern that the Department does not

do so and treats false statement cases too leniently,” particularly as several stakeholders “told the

Panel that the Department does not charge officers with making false statements at all when the

facts would support such a charge,” and another “stakeholder told the Panel that certain historic

practices may contribute to a culture in which false statements are condoned.”

        109.     Furthermore, in 2009, the New York State Bar Association’s Task Force on

Wrongful Convictions released an investigative report covering 53 cases.2                      It found that

“government practices” contributed to more than 50% of New York wrongful convictions,



1       The report is available at https://www.independentpanelreportnypd.net.
2        The cases spanned from 1964 to 2004, a forty-year period that includes Mr. DeBerry’s arrest in 1999 and
conviction in 2000. Most of the cases were from New York City. Many were from Brooklyn. Final Report of the
New York State Bar Association’s Task Force on Wrongful Convictions, April 4, 2009, (“NYSBA Report”) Appendix
B, at 186.



                                                       20
including prosecutors’ violating Brady obligations and “the early prosecutorial focus, especially

by the police, on a particular individual as the person who committed the crime coupled with a

refusal to investigate to determine if there is a basis to believe, based on available information, that

someone else may have committed the crime.” NYSBA Report at 19. Both these practices

contributed to Mr. DeBerry’s wrongful conviction, where (i) the prosecution withheld from the

defense evidence of benefits that the prosecution’s key witness received from the government in

connection with his testimony, and (ii) Defendant Tufo’s immediate identification of Mr. DeBerry

as a suspect was the result of an anonymous, hearsay report.

        110.    The Task Force recommended “Train[ing] and Supervis[ing] in the Application of

Brady and Truthful Evidence Rules” for police. Id. at 37. For prosecutors, the Task Force noted

that “despite the clarity and longevity of the Brady rule, a sampling of recent published or

otherwise available decisions show such conduct still occurs.” Id. at 26 (citations omitted). The

Task Force therefore suggested that, to the extent not already in existence, prosecutor’s offices

should create procedures to evaluate and impose sanctions for prosecutorial misconduct. Id. at 29.

In the time leading up to Mr. DeBerry’s arrest, indictment, trial, and post-conviction litigation, the

KCDA did not put such procedures into effect.

        111.    The post-conviction litigation of People v. Jabbar Collins reveals that no such

procedure existed around the time of Mr. DeBerry’s arrest and conviction. It further reveals that

the KCDA was deliberately indifferent to or endorsed Brady violations generally. The Collins

case concerned Brady violations in the KCDA in 1994 and 1995—just several years before Mr.

DeBerry’s trial. Post-conviction discovery revealed that District Attorney Charles Hynes—the

same District Attorney in charge of the office when Mr. DeBerry was prosecuted—protected

instead of disciplined ADAs when their misconduct was discovered.




                                                  21
       112.    Hynes first became District Attorney on January 1, 1990. In the Collins case, he

and others admitted that the only disciplinary procedure in place for Brady violations was for

Hynes to personally review the appellate decision to decide if discipline was warranted. Hynes

and other KCDA executives could not identify a single instance of a prosecutor being disciplined

during Hynes’s entire 24-year tenure.

       113.    At the time of Mr. DeBerry’s prosecution, former DA Hynes, as the manager, chief

administrator, and policymaker of the KCDA, a City agency, created and/or maintained policies,

customs, and practices of deliberate indifference to violations by his employees of the

constitutional rights of individuals who were investigated and criminally prosecuted in Brooklyn,

including through (i) manufacturing false and misleading evidence and testimony through

improper coercion of witnesses; (ii) knowingly presenting false testimony and arguments at

criminal proceedings; (iii) suppressing Brady information; (iv) unlawfully arresting, imprisoning,

and coercing witnesses; (v) abusing court process; and (vi) covering up these unlawful practices.

       114.    These policies, customs, and practices have led the Second Circuit and numerous

courts within this District to recognize analogous § 1983 Monell claims brought by other

wrongfully convicted persons. See, e.g., Walker v. City of New York, 974 F.2d 293, 300-01 (2d

Cir. 1992) (reversing district court’s dismissal of Monell claim based on deliberate indifference of

KCDA, under former DA Hynes, to prosecutorial misconduct and violations of defendants’

constitutional rights); Bailey v. City of New York, 79 F. Supp. 3d 424, 441-43 (E.D.N.Y 2015)

(denying City’s summary judgment motion on Monell claim based on deliberate indifference of

KCDA, under former DA Hynes, to prosecutorial misconduct and violations of defendants’

constitutional rights); Collins, 923 F. Supp. 2d at 477 (denying City’s motion to dismiss Monell




                                                22
claim based on deliberate indifference of KCDA, under former DA Hynes, to prosecutorial

misconduct and violations of defendants’ constitutional rights).

       115.    These policies, customs, and practices persisted from former DA Hynes’s induction

as District Attorney in 1990 through (and, in certain respects, beyond) the end of his tenure as

District Attorney in 2013.

       116.    Former DA Hynes, as a matter of policy, custom, and practice, permitted,

encouraged, and acquiesced in the commission of constitutional violations of the rights of suspects

and defendants by prosecutors and investigators working with the KCDA.

       117.    These policies, customs, and practices proximately caused the violations of Mr.

DeBerry’s constitutional rights described above and his wrongful conviction, imprisonment, and

other damages.

       118.    Former DA Hynes’s policy and practice was to tolerate, fail to discipline, and

encourage violations of his Office’s constitutional obligations to make timely disclosure to the

defense of Brady information. Former DA Hynes’s deliberate indifference to such violations

created an “anything goes” atmosphere that caused such violations to continue, including in Mr.

DeBerry’s case.

       119.    Under former DA Hynes’s office-wide policies, customs, and practices, prosecutors

and investigators were permitted and encouraged to use illegal tactics to coerce witnesses to testify

in the manner prosecutors desired, constituting Brady and other constitutional violations, including

by coercing witnesses who have been arrested on unrelated charges to “cooperate” by exploiting

their dependency, holding them prisoner in remote locations while threatening to interrogate them

indefinitely, and threatening harsh prosecution and imprisonment while simultaneously holding

out the inducements of leniency and monetary reward.




                                                 23
       120.    Under former DA Hynes’s office-wide policies, customs, and practices, prosecutors

and investigators were permitted and encouraged to refrain from making any record of Brady

information concerning prospective prosecution witnesses to avoid disclosing information

favorable to the defense, even though disclosure of such information was and is constitutionally

required regardless of whether the information were recorded in written form.

       121.    Former DA Hynes’s training and discipline policies and practices were likewise

consciously designed to permit and encourage Brady violations.

       122.    Prosecutors and investigators were trained on avoiding the creation of Brady and

Rosario material, instructed not to disclose Brady information if they could rationalize non-

disclosure by subjectively assessing the information as “unreliable” or “incredible,” and

encouraged to cover up Brady information kept hidden by other members of the KCDA.

       123.    Prosecutors were permitted and encouraged not to comply with the KCDA ongoing

Brady obligations after trial; to resist defendants’ efforts to obtain disclosure on appeal, during

collateral attacks on convictions, and through FOIL requests; and even to lie or mislead courts in

affidavits and testimony, all with the aim of covering up wrongdoing within the KCDA and

defeating defendants’ efforts to expose misconduct and overturn wrongful convictions.

       124.    Prosecutors, in violation of Brady, were permitted or encouraged to refrain from

disclosing pressure tactics, promises, and rewards used to influence witnesses.

       125.    Through a policy, custom, and practice of not disciplining prosecutors or

investigators for Brady or other constitutional violations and taking no remedial action in cases

where such wrongdoing was discovered (through court decisions, post-conviction proceedings, or

otherwise), former DA Hynes encouraged such violations by demonstrating to his prosecutors and

investigators that there would be no negative consequences for their failure to comply with Brady




                                                24
and other constitutional requirements. To the contrary, prosecutors who violated defendants’ due

process rights were promoted, praised, given pay raises, and otherwise endorsed by former DA

Hynes and his Office.

       126.    Former DA Hynes had no employee handbook, manual, or other document setting

forth any disciplinary process or potential penalties for Brady or other constitutional violations by

prosecutors or investigators. In fact, there was no such process or penalties.

       127.    Despite dozens of court decisions finding that prosecutors had wrongfully withheld

information, in violation of Brady, Rosario, or state discovery laws, or otherwise had engaged in

conduct that misled courts, juries, defendants, and defense attorneys, none of the prosecutors

involved was disciplined.

       128.    Stunningly, not once during his 24 years in office did former DA Hynes terminate

a KCDA prosecutor for prosecutorial misconduct.

                   2. Former District Attorney Hynes Had Ample Notice of the
                      Prosecutorial and Investigative Misconduct Occurring in His Office

       129.    Examples of the decisions that put former DA Hynes on notice of the unlawful

conduct being committed by his prosecutors and investigators, before such unlawful conduct led

to Mr. DeBerry’s false conviction, include:

   •   Walker v. City of New York, 974 F.2d 293 (2d Cir. 1992) – Second Circuit upheld Monell
       claim against City of New York for unlawful policies of the KCDA that allegedly resulted
       in withholding of Brady material causing plaintiff’s wrongful conviction and 18-year
       imprisonment.

   •   People v. Vilardi, 542 N.Y.S.2d 238 (2d Dep’t 1989) – Vacating conviction based on
       prosecutor’s failure to turn over exculpatory police report.

   •   People v. Lugo, 544 N.Y.S.2d 985 (2d Dep’t 1989) – Granting motion to vacate conviction
       based on Brady and Rosario violations, holding that Rosario violation clearly undermined
       conviction, rendering further Brady analysis unnecessary.

   •   People v. Rayford, 158 A.D.2d 482 (2d Dep’t 1990) – Prosecutor suppressed exculpatory
       information concerning use of suggestive identification procedures.


                                                 25
•   People v. Nedrick, 166 A.D.2d 725 (2d Dep’t 1990) – Prosecutor failed to disclose tape-
    recorded impeachment material.

•   People v. Anderson, 160 A.D.2d 806 (2d Dep’t 1990) – Prosecutor failed to timely disclose
    impeachment material.

•   People v. Brazzeal, 172 A.D.2d 757 (2d Dep’t 1991) – Prosecutor’s improper summation
    violated defendant’s due process rights.

•   People v. Faison, 176 A.D.2d 752 (2d Dep’t 1991) – Prosecutor failed to timely disclose
    witness’s prior statement.

•   People v. Crespo, 188 A.D.2d 483 (2d Dep’t 1992) – Mistrial granted due to prosecutor’s
    Brady violation.

•   People v. Brown, 187 A.D.2d 437 (2d Dep’t 1992) – Trial court sanctioned prosecutor for
    Brady violation.

•   People v. Cecora, 186 A.D.2d 215 (2d Dep’t 1992) – Prosecution and police failed to
    disclose interview notes containing potential impeachment information.

•   People v. Hughes, 181 A.D.2d 132 (2d Dep’t 1992) – Hearing required regarding
    prosecution’s failure to disclose exculpatory police report.

•   People v. Inswood, 180 A.D.2d 649 (2d Dep’t 1992) – Prosecution’s failure to turn over
    Brady material was error; assigned prosecutor is subsequently promoted, does not receive
    negative feedback or personnel action.

•   People v. Lebron, 585 N.Y.S.2d 498 (2d Dep’t 1992) – Prosecution’s presentation of false
    testimony that was “completely unbelievable and untrustworthy” required reversal of
    conviction.

•   People v. Jackson, 198 A.D.2d 301 (2d Dep’t 1993), affirming 154 Misc. 2d 718 (Sup. Ct.
    Kings Cty. 1992) – Prosecutors failed to timely disclose exculpatory statements; conviction
    reversed.

•   People v. Gurley, 602 N.Y.S.2d 184 (2d Dep’t 1993) – Affirming trial court’s grant of post-
    conviction motion arising from KCDA’s suppression of Brady information.

•   People v. Stevens, 199 A.D.2d 441 (2d Dep’t 1993) – Brady and Rosario material
    improperly withheld; prejudice not sufficient to require reversal.

•   People v. Cortez, 149 Misc. 2d 886 (Sup. Ct. Kings Cty. 1990) – Prosecutors and police
    violated Brady and court order by intentionally destroying tape containing impeachment
    material.




                                            26
   •   People v. Young, 155 Misc. 2d 878 (Sup. Ct. Kings Cty. 1992), on remand from, 79 N.Y.
       2d 365 (1992) – Failure to disclose impeachment material required new trial; hearing court
       condemned prosecution for tailoring testimony.

   •   People v. Giddings, 2/21/92 NYLJ 25 (col. l) (Sup. Ct. Kings Cty. Feb. 21, 1992) –
       Prosecutor’s failure to disclose witness’s prior inconsistent statements required conviction
       to be vacated).

                  3. Examples of the KCDA’s Unlawful Policies, Practices, and Customs

       130.    Examples of former DA Hynes’s ongoing policies and practices, of encouraging,

authorizing, and/or permitting misconduct by his prosecutors and investigators, include:

   •   Leka v. Portuondo, 257 F.3d 89 (2d Cir. 2001) – Conviction overturned on habeas review
       due to prosecution’s suppression of Brady material; prosecutor also misled defense counsel
       regarding a crucial witness.

   •   Boyette v. LeFevre, 246 F.3d 78 (2d Cir. 2001) – Conviction vacated on habeas review
       because prosecutors suppressed Brady material.

   •   Waston v. Greene, 2009 WL 5172874 (E.D.N.Y. Dec. 30, 2009) – Prosecutors disclosed
       Brady material “too late” for the defense to make use of it even though they were aware of
       material “more than a year in advance of trial.”

   •   People v. Scott, 88 N.Y. 2d 888 (N.Y. 1996) – Prosecution failed to disclose statement
       regarding polygraph result.

   •   People v. Bond, 95 N.Y. 2d 840 (N.Y. 2000) – Myriad Brady violations established at
       Section 440.10 hearing, including failure to disclose material witness proceeding
       concerning principal witness; conviction reversed due to prosecution’s failure to disclose
       prior unrecorded statements to police by prosecution’s main witness that she did not see
       the shooting about which she testified as an “eyewitness.”

   •   People v. Calabria, 94 N.Y.2d 519 (N.Y. 2000) – Prosecutor repeatedly defied court’s
       ruling and made false or misleading argument to jury.

   •   People v. Jenkins, 98 N.Y. 2d 280, 287-88 (N.Y. 2002) (Kaye, C.J., dissenting) –
       Prosecutor’s late disclosure of ballistics report “blind sided” the defense and was
       inexcusable.

   •   People v. Fuentes, 12 N.Y. 3d 259 (N.Y. 2010) – Prosecutor improperly withheld portion
       of medical records containing potentially favorable evidence for the defense; two judges
       find the suppression was “deliberate.”




                                               27
•   People v. Khadaidi, 201 A.D.2d 585 (2d Dep’t 1994) – Conviction reversed for
    prosecution’s failure to disclose interview notes with complainant containing prior
    inconsistent statement)

•   People v. Alvarado, 201 A.D.2d 486 (2d Dep’t 1994) – Prosecution failed to disclose police
    reports containing impeachment material; conviction reversed.

•   People v. Barnes, 200 A.D.2d 751 (2d Dep’t 1994) – Prosecutor did not record and did not
    disclose eyewitness’s recantation; conviction not reversed because eyewitness ultimately
    recanted on the witness stand and was adequately cross-examined.

•   People v. Bramble, 207 A.D.2d 407 (2d Dep’t 1994) – Sanctions upheld for prosecution’s
    failure to preserve police audiotapes notwithstanding defense discovery request.

•   People v. Roberts, 203 A.D.2d 600 (2d Dep’t 1994) – Prosecution delayed one year in
    disclosing exculpatory witness statement, by which time witness was unavailable;
    conviction reversed.

•   People v. Neptune, 161 Misc. 2d 781 (Sup. Ct. Kings Cty. 1994) – Prosecution acted
    unethically by improperly using invalid subpoena to cause a witness to appear for an
    interview at the KCDA.

•   People v. Scott, 216 A.D.2d 592 (2d Dep’t 1995) – Prosecutor suppressed reports,
    including polygraph results indicating key witness was withholding information.

•   People v. Rahman, 231 A.D.2d 745 (2d Dep’t 1996) – Matter remitted for hearing
    concerning prosecution’s apparent improper withholding of witness’s cooperation
    agreement.

•   People v. Perkins, 227 A.D.2d 572 (2d Dep’t 1996) – Prosecutor failed to disclose
    cooperation agreement with witness.

•   People v. Callendar, 227 A.D.2d 499 (2d Dep’t 1996) – Conviction reversed due to
    prosecutor’s failure to turn over notes of detective’s prior statement.

•   People v. Bruce, 224 A.D.2d 438 (2d Dep’t 1996) – Conviction reversed for prosecutor’s
    failure to produce police reports containing impeachment material.

•   People v. Dupont, Kings County Ind. No. 6287/97 – Prosecutor made misrepresentation by
    claiming KCDA did not possess physical evidence specifically requested by the defense.

•   People v. LaSalle, 243 A.D.2d 490 (2d Dep’t 1997) – Conviction reversed due to
    prosecutor’s “blatant misrepresentation of the facts” during summation.

•   People v. Gourgue, 239 A.D.2d 357 (2d Dep’t 1997) – Prosecutor put notes of
    complainant’s statements in the form of questions to “circumvent” disclosure obligation;
    conviction reversed.


                                            28
   •   People v. Hill, 244 A.D.2d 572 (2d Dep’t 1997 – Prosecutor sanctioned for failing to
       disclose 911 tape.

   •   People v. Gramby, 251 A.D. 3d 346 (2d Dep’t 1998) – Prosecutor suppressed and failed to
       timely disclose 911 tape.

   •   People v. Campbell, 269 A.D.2d 460 (2d Dep’t 2000) – Prosecutor’s suppression of
       Rosario material, a tape-recorded statement by the complainant, required reversal of
       conviction.

   •   People v. Maddery, 282 A.D.2d 761 (2d Dep’t 2001) – Prosecutor’s failure to disclose 911
       tape before trial as required by law required reversal of conviction.

   •   People v. King, 298 A.D.2d 530 (2d Dep’t 2002) – Prosecutor’s failure to disclose 911 tape
       before trial as required by law required conviction to be reversed.

   •   People v. Vielman, 31 A.D. 3d 674 (2d Dep’t 2006) – Reversing conviction because
       prosecutor’s summation rested on a “false premise” and was a “blatant attempt to mislead
       the jury.”

   •   People v. Jones, 31 A.D. 3d 666 (2d Dep’t 2006) – Prosecution fails to correct the false
       testimony of a key witness.

   •   People v. Thompson, 54 A.D. 3d 975 (2d Dep’t 2008) – Prosecutor suppressed Brady
       material indicating someone other than the defendant committed the crime.

   •    People v. Ramos, 166 Misc. 2d 515 (Sup. Ct. Kings Cty. 1995) – Due to KCDA policy of
       not taking notes of witness interviews, trial prosecutor was not aware of information
       acquired by previously assigned prosecutors for which court had ordered disclosure;
       conviction vacated on due process grounds.

   •   People v. Green, 10/19/99 N.Y.L.J. p. 30, col. 1 (Sup. Ct. Kings Cty., Oct. 19, 1999) –
       Prosecution failed to disclose Brady material.

   •   People v. Davis, 709 N.Y.S. 2d 345 (Sup. Ct. Kings Cty. 2000) – Prosecution violated
       court’s order to disclose exculpatory evidence to defense before indictment; indictment
       dismissed.

   •   People v. Cannon, 191 Misc. 2d 136 (Sup. Ct. Kings Cty. 2002) – Prosecution responsible
       for failure to preserve surveillance photographs.

   •   People v. Malik, 25 Misc. 3d 1214(A) (Sup. Ct. Kings County 2009) – Prosecution’s
       suppression of police report and other documents required vacatur of conviction).

       131.   Under former DA Hynes’s policies, customs, and practices, no prosecutor was

fired, suspended, fined, or demoted for such misconduct.


                                               29
       132.    Even where misconduct was found to have occurred, no record of the misconduct

was placed in the personnel file of any prosecutor or investigator responsible. No prosecutor was

ever reported to outside disciplinary bodies for such misconduct, even when the misconduct

violated applicable ethical rules.

       133.    To the contrary, in opposing defendants’ efforts to overturn their convictions in

such cases, former DA Hynes stubbornly defended the propriety of his employees’ behavior,

thereby ratifying and signaling his tolerance of it. Personnel found to be involved in such

misconduct continued to receive raises, bonuses, and promotions—sometimes within weeks or

even days of court decisions identifying the misconduct.

       134.    High-level KCDA officials have acknowledged in deposition testimony that there

was no formal disciplinary procedure or policy for prosecutorial or investigator misconduct

committed by KCDA employees, and they were unaware of any prosecutor or investigator ever

being disciplined during former DA Hynes’s tenure for unconstitutional conduct committed during

a criminal investigation or prosecution. In fact, no discipline had been imposed on any of the

prosecutors or investigators involved in cases of proven misconduct.

       135.    Former DA Hynes’s office likewise had no formal policy requiring disclosure of

Brady information or any written policy on how to disclose it.

       136.    Former DA Hynes’s office provided no training on how to question or evaluate

informant or accomplice witnesses.

       137.    One high-ranking official testified that, despite having virtually daily contact with

former DA Hynes over many years, he never heard former DA Hynes discuss the training of

prosecutors in such areas.




                                                30
       138.      Even after judgments were entered against KCDA-affiliated individual capacity

defendants in various civil rights lawsuits alleging prosecutorial and investigative misconduct,

former DA Hynes’s office conducted no investigation and imposed no discipline on any of the

employees involved.

       139.      Numerous cases handled by former DA Hynes’s office evidence the above policies

and practices of encouraging and tolerating misconduct by KCDA staff.

                                     The Rodney Russ Case

       140.      Early in his tenure, former DA Hynes communicated to his employees his views

about witness coercion and abusing court process by vigorously defending his Office’s murder

conviction obtained in People v. Russ, 79 N.Y.2d 173 (1992), a case where the KCDA secured a

murder conviction by arresting and threatening a 17-year-old witness with prosecution and

imprisonment until she agreed to testify against the defendant. In reversing that conviction, the

New York Court of Appeals condemned the “egregious” behavior of the KCDA in “‘legally’

coerc[ing] testimony.” Id. (citing Rochin v. California, 342 U.S. 165, 172 (1952) (conduct that

“shocks the conscience”). The court wrote that such conduct prejudiced defendants, victimized

witnesses, and undermined the integrity of the criminal justice process.

       141.      No training or disciplinary action was taken to remedy the misconduct exposed in

the Russ case.

                                    The Jabbar Collins Case

       142.      Other examples of the KCDA’s practice of improperly coercing false testimony and

former DA Hynes’s endorsement of that practice include the case of Jabbar Collins, where, as in

Mr. DeBerry’s case, the prosecution’s key witnesses were secretly threatened.

       143.      The lead prosecutor in Mr. Collins’s criminal trial, Mr. Vecchione, falsely

represented to the jury that his key witness, Edwin Oliva, had no incentive to testify for the


                                                31
prosecution other than to tell the truth. In fact, Mr. Oliva had been pressured to testify by KCDA

detective investigators (“DIs”) and Mr. Vecchione himself and offered leniency in his ongoing

criminal matters.

       144.    Mr. Vecchione suppressed a variety of Brady information, including a pre-trial

recantation by Mr. Oliva, and the abuse of material witness orders to coerce testimony from two

additional witnesses, Angel Santos and Adrian Diaz.

       145.    Former DA Hynes vigorously defended the Collins conviction, including after the

revelation of both the suppression of Brady information and the improper coercion of witnesses.

Former DA Hynes also approved of the conduct of his prosecutors and investigators in those cases.

       146.    Even after two federal judges characterized the conduct of the KCDA in the Collins

case as “shameful” and a “disgrace,” former DA Hynes defended Mr. Vecchione and took no

action against him. In fact, despite Mr. Vecchione consistently being admonished by courts for

improper tactics, on November 28, 2007, DA Hynes issued a press release announcing that he

would be personally presenting Mr. Vecchione with the Thomas E. Dewey Medal Award on behalf

of the New York City Bar Association, “recognizing [his] excellent work” as “an outstanding

prosecutor” in Kings County. DA Hynes praised Mr. Vecchione as “an exceptional prosecutor”

who was “truly deserving of this award,” and boasted that Mr. Vecchione “exemplifies the

qualities that serve as an example to all of our prosecutors.” Mr. Vecchione was subsequently

promoted to run the KCDA’s Sex Trafficking Unit.

       147.    Discovery in Mr. Collins’s § 1983 lawsuit yielded a host of evidence of the

KCDA’s unlawful policies, practices, and customs concerning the unlawful detention and coercion

of prospective witnesses, including the testimony of former DA Hynes, Mr. Vecchione, former




                                               32
Chief Assistant DA Amy Feinstein, KCDA Homicide Bureau Chief Kenneth Taub, Homicide

Bureau paralegal Liz Noonan, and former Supervising DI Stephen Bondor.

                                    The Ruddy Quezada Case

       148.    In the Ruddy Quezada case, the KCDA improperly coerced false testimony from

Sisto Salcedo. Mr. Salcedo was pressured into naming Mr. Quezada as the perpetrator of the

crime, but before trial recanted and refused to testify. Ephraim Shaban, the ADA on the case,

submitted an ex parte application to the trial court for the issuance of a material witness order for

Mr. Salcedo. The purpose of the material witness order was to coerce Mr. Salcedo to revoke his

recantation and testify as a prosecution witness.

       149.    Mr. Shaban told the trial court that Mr. Salcedo had refused to meet with him and

said he would not appear voluntarily. Mr. Shaban then falsely swore that Mr. Salcedo had failed

to comply with a subpoena seeking his attendance. In fact, Mr. Shaban never had a subpoena

served on Mr. Salcedo or even issued a subpoena for him.

       150.    Contrary to the trial court’s order, Mr. Salcedo was never brought before the court

to be arraigned on the material witness warrant, appointed counsel, and provided the hearing

required under Section 620.50 of the Criminal Procedure Law. Instead, DIs held Mr. Salcedo

extrajudicially. The purpose of the threats and unlawful detention were to extort Mr. Salcedo to

change his testimony to support the prosecution’s case against Mr. Quezada.

       151.    Despite the coercion, Mr. Salcedo told Mr. Shaban that he could not testify because

he did not actually see who fired the shots. Mr. Shaban replied that Mr. Salcedo had already given

a statement identifying Mr. Quezada as the shooter and testified in the grand jury. Mr. Shaban

told Mr. Salcedo that if he went back on his prior statements, he would face prosecution for perjury

or obstruction of justice. At the time, Mr. Salcedo was serving a term of supervised release for a




                                                 33
federal drug conviction, had an open case being prosecuted by the KCDA (a fact that was never

disclosed to the defense at trial), and was not a United States citizen.

       152.    Mr. Shaban repeatedly read to Mr. Salcedo the latter’s prior recorded statement

about the identification of Mr. Quezada. He told Mr. Salcedo that he would face dire consequences

if he did not stick to that version. As a result of this pattern of coercion and threats, Mr. Salcedo

agreed to repeat his previous accusation that he saw Mr. Quezada shoot the victim.

       153.    Mr. Salcedo took the stand at Mr. Quezada’s criminal trial and testified as the

detectives directed him to.     After testifying, Mr. Salcedo was released from custody.          In

summation, both Mr. Shaban and defense counsel focused their arguments on the issue of witness

credibility. Mr. Shaban emphasized to the jury that Salcedo “came forward” to testify. Mr. Shaban

told the jury that Mr. Salcedo “was not hesitant,” and, at one point in his summation, contended

that “[o]nly one person”—Salcedo—”came forward to testify in this case.” Mr. Shaban told the

jury that once they decided that Mr. Salcedo was credible, they did not even need to consider the

three alibi witnesses who testified for the defense.

       154.    Mr. Shaban hid the existence of the material witness order through years of post-

conviction litigation in Mr. Quezada’s case, which was only discovered through discovery ordered

by the Eastern District of New York in a habeas proceeding.

       155.    Mr. Shaban was never disciplined as a result of the Ruddy Quezada case and is, in

fact, now a Deputy Bureau Chief at the KCDA.

                                    The Bensale Neptune Case

       156.    In a July 7, 1994 decision, in another murder case being prosecuted by the

Homicide Bureau under its then-Bureau Chief, former ADA Vecchione, Judge Abraham Gerges

condemned a homicide ADA for serving a subpoena on a witness on a day there would be no

testimony “in the hope that it would coerce the witness into consenting to be interviewed prior to


                                                 34
testifying.” Judge Gerges denounced the “unprofessional conduct” under numerous prior court

decisions outlawing the practice and admonished the KCDA that the “practice should not be

replicated.” People v. Neptune, 161 Misc. 2d 781, 785; 615 N.Y.S.2d 265, 267 (Sup. Ct. Kings

Cty. July 7, 1994) (citations and quotations omitted).

                                      The Brian Bond Case

       157.    Despite Judge Gerges’s admonishment, those abusive practices continued. In

another murder case, People v. Brian Bond, Ind. No. 13991/91, the assigned ADA defied Judge

Gerges and the decisions of the Court of Appeals and the Appellate Division upon which his

decision had been based. Former ADA Stan Irvin and DIs working under his direction illegally

subpoenaed all prospective witnesses to their office to coerce them to submit to office interviews

before testifying at trial. Without disclosing to the court the impropriety of his subpoenas, Irvin

then obtained material witness orders authorizing the arrest of any witness who failed to comply

with the subpoenas.

       158.    One witness, a drug addict named Carmen Green, had told police detectives and

KCDA DIs that she had not seen the incident in question. When DIs found her, they noted that

she was too “impaired” to comply with the subpoena. They knew as well that she was under

investigation (and feared that she and her children would be arrested) for dealing drugs out of her

apartment. Former ADA Irvin obtained a material witness warrant authorizing Ms. Green to be

taken “forthwith” to court. Then, without waiting for an attorney to be appointed for Ms. Green,

former ADA Irvin had her brought to his office, where he and the detectives threatened her with

incarceration and interrogated her on and off for eight hours. Only after the witness submitted to

their custody did the ADA and DIs finally bring her to court, after midnight, so that a judge could

sign an order ratifying what was misrepresented as her “consent” to be detained until the

conclusion of her testimony.


                                                35
       159.    After this litany of unlawful behavior, former ADA Irvin continued to violate Brady

by not disclosing to the defense Ms. Green’s prior statements denying having seen the shooting,

her eight-hour unlawful interrogation, her evident drug impairment, the threats made to arrest her

and her family, and promises to relocate her at public expense. Nor did he disclose the statements

of her other family members that she was not present during the shooting, or that they, too, had

been promised, and did receive, relocation assistance. Based on Ms. Green’s testimony, Mr. Bond

was convicted of murder.

       160.    During an evidentiary hearing held in 1998 concerning Mr. Bond’s subsequent

motion to vacate his conviction due to Brady and related constitutional violations, an unapologetic

then-ADA Irvin testified that it was the Office’s regular practice to pick up witnesses on material

witness warrants and, instead of bringing them directly to court “forthwith” as such warrants direct,

to forcibly take them for interrogation to the KCDA.

       161.    In 2000, the New York Court of Appeals vacated Mr. Bond’s conviction due to the

Office’s failure to disclose Ms. Green’s statements denying having seen the homicide. The KCDA

Appeals Bureau had argued, on behalf of then-DA Hynes, that it had no obligation to disclose

statements that, in its view, were “untrue.”

                                     The Zaher Zahrey Case

       162.    In August and September 1994, during the KCDA’s investigation of an NYPD

detective, Zaher Zahrey, on corruption allegations, detectives working under the supervision of

KCDA prosecutors obtained court orders to produce a prospective witness, Sidney Quick, who

was a crack addict and a career criminal, for interviews on the condition that his attorney would

be present, but then, with the prosecutor’s approval, interrogated him without notifying his

attorney.




                                                 36
       163.    In March 1995, after Mr. Quick had been sent upstate to serve his sentence,

detectives, with the prosecutor’s approval, again met with Mr. Quick without his attorney, and,

through a combination of coercion and promises of expedited release, caused him to adopt a story

they suggested to him, implicating the target of their investigation, which they knew from other

evidence was false. They tape recorded this meeting and gave the tape to the prosecutor, who

listened to it, heard the coercion and improper promises, and heard the encouragement of Mr.

Quick to adopt a false story. Rather than condemn the detectives’ tactics, however, the prosecutor

told them that Mr. Quick’s statements were “promising.”

       164.    In or about January 1996, detectives working directly under KCDA prosecutors’

supervision arrested several other individuals in the hope of turning them into prosecution

witnesses, took them to remote locations instead of to court, and illegally interrogated them in

violation of their rights to counsel and prompt arraignment.

       165.    Because none of Mr. Quick’s false story could be corroborated, which is a

prerequisite for prosecution under New York law, KCDA prosecutors obtained former DA

Hynes’s approval to recommend the case to federal authorities for prosecution. In doing so,

however, former DA Hynes’s prosecutors did not disclose to the federal authorities the tape, the

improper interrogation tactics used with Mr. Quick, or numerous of Mr. Quick’s prior inconsistent

statements. When Mr. Quick inadvertently disclosed to the federal prosecutor that he had been

taped, KCDA employees delayed disclosing the tape for several weeks to ensure that the federal

authorities went ahead with the high-profile indictment and publicly committed themselves to the

case. Mr. Zahrey ultimately was acquitted, but not until he had spent nearly nine months in pretrial

confinement.




                                                37
                                      The Sarni Leka Case

         166.    Former DA Hynes likewise ratified his employees’ misconduct in the 1990 Sarni

Leka prosecution. Shortly after his 1990 conviction, Mr. Leka moved to vacate his conviction

because the prosecution intentionally suppressed a variety of Brady information. Not only did the

KCDA vigorously oppose Mr. Leka’s motion and appeal, but former DA Hynes wrote that he had

“personally reviewed the facts and circumstances” of the case and “Mr. Leka’s due process right

as a defendant were amply and ably protected.” Years later, however, the U.S. Court of Appeals

for the Second Circuit vacated Mr. Leka’s conviction, finding that the KCDA had actively

“suppressed” exculpatory evidence, decrying one of its arguments as “ridiculous,” and concluding

that the evidence the prosecution had suppressed would have had a “seismic impact” upon the

results of the trial. Leka v. Portuondo, 257 F.3d 89 (2d Cir. 2001). With the only two identification

witnesses having recanted their testimony, the KCDA was forced to dismiss the case and Leka, an

apparently innocent man, was released after serving 12 years in prison.

         167.    No training or disciplinary action was taken to remedy the misconduct exposed in

the Leka case.

                            Case Studies in Improper Police Conduct

         168.    The Mollen Report and NYSBA Report revealed a laissez-faire NYPD regime and

a stunning pattern of falsification. These findings are illustrated by the voluminous record of

Brooklyn cases demonstrating that Brooklyn detectives, like Defendant Tufo, felt free to go rogue.

This pattern of behavior supports a clear inference that unscrupulous tactics were considered

normal, acceptable, and encouraged among Brooklyn detectives, as demonstrated in the following

cases:

                 a. David McCallum and Willie Stuckey – In October 1985, Brooklyn Detective
                    Joseph Butta allegedly coerced false confessions from David McCallum and
                    Willie Stuckey through the use of physical intimidation (slapping McCallum in


                                                 38
   the mouth and drawing blood, and hitting Stuckey three or four times with an
   open hand), threats of physical intimidation (with McCallum, picking up a
   chair and threatening to hit him across the head with it) and promises of
   leniency, e.g., telling Stuckey that he could go home if he only cooperated (“Q.
   And what did he tell you would happen to you if you said those things? A. He
   told me he was going to call my house and he’s going to let me go”; “Q. And
   right after you made the tape, did you think you were going home? A. Yes.”).
   Both men recanted immediately and, tellingly, both confessions contained
   inconsistencies, false fed facts and fabrications. The defendants’ motions to
   vacate the convictions were granted on October 15, 2014, absent objection from
   the KCDA.

b. Antonio Yarbough and Sharrif Wilson — On June 18, 1992, 18-year-old
   Antonio Yarbough came home to find that his mother, 12-year-old sister and
   young family friend, also 12 years old, had been savagely murdered, tied up,
   stabbed and garroted with electrical cords. Yarbough, who reported the crime
   to the police, and a 15-year-old friend, Sharrif Wilson, confessed to the murders
   later that same day. Both men were convicted (in Yarbough’s case after a
   second trial, the first ending in a mistrial) and served nearly 22 years in jail
   before DNA evidence ruled them out as perpetrators. In 2014, a Kings County
   Supreme Court Justice granted their motion to vacate, absent objection from the
   District Attorney. According to a federal civil rights complaint filed by
   Yarbough, the NYPD allegedly used a combination of physical and
   psychological coercive techniques to secure the confessions, the latter including
   sleep deprivation, false evidence ploys and false promises of leniency
   (including allegedly telling Wilson that they would let him go home if he would
   only tell them what they wanted to hear).

c. Colin Warner — Convicted in 1982 for the 1980 shooting death of Mario
   Hamilton; the victim’s brother, Martell Hamilton, asserted that a member of the
   NYPD pressured him into picking out a photograph of Warner as someone he
   may have seen near the scene of the crime. Warner’s motion for exoneration
   was granted in 2001, absent objection from the KCDA.

d. Barry Gibbs — Convicted in 1988 for the murder of Virginia Robertson. Gibbs
   was exonerated in 2005 after the sole eye witness, David Mitchell, recanted his
   line-up and trial identification of Gibbs. Mitchell asserted that NYPD Detective
   Louis Ippolito had threatened his family if he did not identify Gibbs.

e. Derrick Deacon — Convicted in 1989 for the murder that same year of Anthony
   Wynn. Colleen Campbell was a witness who saw the shooter in the hallway of
   the apartment building where the shooting took place, and who gave a physical
   description of him to the NYPD. When the NYPD identified Deacon as a
   suspect, she told them it was definitely not Deacon, a man she knew from the
   neighborhood. Although she was called as a defense witness at trial to testify
   to that effect, she wavered on the stand and said she could not be sure. Years
   later, she testified in exoneration proceedings that the NYPD pressured her prior


                                 39
                  to her testimony, threatening her with the loss of her children if she did not
                  cooperate with them. Although Deacon lost his motion to vacate at the Supreme
                  Court level, the Appellate Division reversed, the case was re-tried in 2013 and
                  he was acquitted.

              f. Jonathan Fleming — Convicted in 1990 for the shooting murder of Darryl Rush
                 in 1989. Jacqueline Belardo was a key witness at Fleming’s trial—she testified
                 to having witnessed the shooting and said she recognized Fleming as the
                 shooter. That testimony was false. Belardo only heard shots and did not see
                 any shooter. She recanted her testimony and asserted that she agreed to identify
                 Fleming at trial only after police officers threatened her with jail time on an
                 unrelated felony larceny charge. Her assertion was corroborated by evidence
                 of that larceny arrest and the charge’s subsequent dismissal. Fleming’s motion
                 for exoneration was granted in 2014 absent objection from the KCDA.

              g. Carlos Davis — Acquitted in 1991 of the 1988 murder of Norris Williams but
                 convicted of criminal possession of a weapon; it was later determined that the
                 sole alleged eyewitness to the murder, supposedly Christina Smith, gave a false
                 name. Her actual name was Kristie Hayes. The KCDA joined in Davis’ motion
                 to vacate his conviction in April 2015, after the CRU interviewed Hayes and
                 determined that she lacked credibility. Davis’ pending federal civil rights
                 complaint alleges that, desperate to save their criminal case after other alleged
                 eyewitnesses recanted or refused to testify, Kings County ADAs and a sergeant
                 in the NYPD located Smith/Hayes and fed her a false narrative for use at trial.

       169.   Criminal and civil cases demonstrating the unconstitutional patterns, policies,

customs, and usages of the NYPD may be further inferred from numerous cases in which the

NYPD violated its Brady obligations, and the NYPD turned a blind eye to officer dishonesty, as

demonstrated in the following cases:

              a. People v. Cortez, 149 Misc.2d 886 (Sup. Ct. Kings Co. 1990) (police violated
                 “spirit” of Brady by intentionally destroying a tape they were ordered by the
                 court to preserve and finding that the DA’s Office shared responsibility and the
                 indictment was dismissed);

              b. People v. Moss, 176 A.D.2d 826 (2d Dept. 1991) (conviction reversed for police
                 officer’s loss and/or destruction of contemporaneous description of the
                 defendant);

              c. People v. Clausell, 182 A.D.2d 132 (2d Dept. 1992) (police failed to disclose
                 buy report with description of suspect that was inconsistent with officer’s
                 testimony and new trial ordered for Brady violation);




                                               40
                   d. People v. Nikollaj, 155 Misc.2d 642 (Sup. Ct. Bronx County 1992) (new trial
                      ordered for Rosario violations where police failed to turn over numerous
                      inconsistent statements of complainant officers);

                   e. People v. Dunn, 185 A.D.2d 54 (1st Dept. 1993) (conviction reversed in part
                      where, among other things, police detective destroyed interview notes);

                   f. People v. Morrow, 204 A.D.2d 356 (2d Dept. 1994) (conviction reversed where
                      a significant portion of police report was not disclosed);

                   g. People v. White, 200 A.D.2d 351 (Pt Dept. 1994) (conviction reversed where
                      DD-5 containing Brady and Rosario material was not disclosed, and only was
                      discovered through defendant’s post-conviction FOIL request to the NYPD and
                      Bronx DA’s Office);

                   h. People v. Anderson, 222 A.D.2d 442 (2d Dept. 1995) (conviction reversed
                      where scratch notes lost or destroyed due to officer’s “lack of due care”);

                                             DAMAGES

            170.   This action seeks damages for the period from August 3, 1999 (the date of Mr.

DeBerry’s arrest) through the present. Defendants’ unlawful, intentional, willful, purposeful,

deliberately indifferent, reckless, bad-faith and/or malicious acts, misdeeds, and omissions caused

Mr. DeBerry to be maliciously prosecuted, unfairly tried, wrongfully convicted, and to endure

more than 20 years of wrongful imprisonment, including the physical and mental damage arising

therefrom.

            171.   Mr. DeBerry went to prison in his 20s and left as a 44-year-old man. He spent his

entire young adulthood imprisoned for a crime he did not commit.               During his wrongful

imprisonment, Mr. DeBerry suffered extreme hardships, including, without limitation, physical

assault, psychological abuse, extreme degradation, pain and suffering, and the loss of 20 years of

his life.

            172.   Mr. DeBerry also lost tremendous opportunities. He lost a career as a commercial

painter, precious time with his family and friends, and the most vital years of his life. He lost both




                                                  41
his parents, who died during his incarceration. He was also deprived of the opportunity to develop

a relationship with his daughter, who was only a few months old when he was arrested.

       173.    As a direct and proximate result of the acts of Defendants, the injuries and damages

sustained by Mr. DeBerry, arising from the deprivation of his civil rights, include: the violations

of his clearly established rights under the Fourth, Fifth, and Fourteenth Amendments to the U.S.

Constitution; personal injuries; past and future pain and suffering; past and future severe mental

anguish; past and future emotional distress; extreme fear; economic damages including loss of

income and diminution in future earning potential and the inability to obtain certain professional

licenses; infliction of physical illness and injury resulting from his confinement; humiliation,

indignities, embarrassment, degradation, egregious injury to reputation; permanent loss of natural

psychological development; and restrictions on all forms of personal freedom and physical liberty

including but not limited to diet, sleep, personal care, personal contact, educational opportunity,

vocational opportunity, personal fulfillment, sexual activity, family relations, reading, television,

movies, travel, enjoyment, and expression.

       174.    All the alleged acts, misdeeds and omissions committed by the individual

Defendants described herein for which liability is claimed were done intentionally, willfully,

purposefully, knowingly, unlawfully, maliciously, wantonly, recklessly, and/or with bad faith, and

said proscribed conduct of the individual Defendants meets all of the standards for imposition of

punitive damages.

       175.    Between 1995 and 2020, numerous Comptrollers for the City of New York

commissioned studies and wrote memoranda to document the City of New York’s persistent

failure to follow up on lawsuits alleging civil rights violations by referring cases involving

evidence of misconduct for employee discipline, training, or other corrective action.




                                                 42
       176.    The practice of turning a blind eye to documented cases of police and prosecutorial

misconduct and failing to implement discipline and training in response to misconduct proximately

caused the violations of Mr. DeBerry’s rights as set forth in this Complaint.

                                  FIRST CAUSE OF ACTION

                                         42. U.S.C. § 1983

                        Denial of Due Process and Right to a Fair Trial,
                 Fabrication of Evidence, and Suppression of Brady Information
                        (U.S. Constitution Amendments VI, V, and XIV)

         Against Individual Defendants Tufo, Barcus, and John and Jane Does 1-25

       177.    Mr. DeBerry repeats and realleges each and every allegation contained in the

proceeding paragraphs above as if fully set forth herein.

       178.    Individual Defendants, acting deliberately, with malice and under color of law,

deprived Mr. DeBerry of his clearly established rights under the Fourth and Fourteenth

Amendments to the U.S. Constitution to be free from unreasonable seizure. They did so by

knowingly and intentionally manufacturing, caused the manufacturing of, or failing to intervene

in the manufacturing of false or misleading evidence by coercing Mr. Collins to give inculpatory

testimony against Mr. DeBerry.

       179.    No person of reasonable caution and acting in good faith, having the knowledge

and information Individual Defendants had, would have been warranted in concluding that Mr.

DeBerry was involved in the shooting of Mr. Collins, such as to support a probable cause

determination. Even setting aside their knowledge that Defendant Tufo had coerced Mr. Collins

to identify Mr. DeBerry, Individual Defendants knew or, in the absence of deliberate indifference,

recklessness, and gross negligence, should have known that there were numerous reasons for

skepticism about the truth of the identification. These include, but are not limited to, (i) Defendant

Tufo’s dependence on an anonymous, hearsay report allegedly identifying the perpetrator; (ii) the


                                                 43
discrepancies between Mr. DeBerry’s physical characteristics and the physical description that

Defendant Tufo received of the perpetrator; (iii) inconsistencies in Mr. Collins’s accounts of the

incident; (iv) reports by witnesses that two guns were fired on July 11, 1999, that the shots were

fired in a shootout and not a shooting, and that 12 shots (triple the number of gunshot wounds Mr.

Collins suffered) had been fired; (v) Mr. Collins’s inability to identify his shooter during Defendant

Tufo’s visit to him at the hospital the day after the shooting; (vi) Mr. Collins’s inability to recognize

his shooter among the photographs in the array that Defendant Tufo showed him on July 23, 1999;

(vii) the complete absence of physical and forensic evidence tying Mr. DeBerry to the murder; and

(viii) the lack of any motive attributable to Mr. DeBerry.

        180.    The presumption of probable cause created by the grand jury indictment is

overcome by the fact that Mr. DeBerry’s indictment was secured based on perjury and other bad

faith police misconduct. Specifically, the identification of Mr. DeBerry adopted by Mr. Collins

was, upon information and belief, the central piece of evidence presented to the grand jury and

proximately caused the resulting indictment.

        181.    Individual Defendants knew, intended, or were deliberately indifferent to the fact

that the false and misleading evidence would deprive Mr. DeBerry of a fair trial and result in his

wrongful conviction and incarceration.

        182.    Individual Defendants knew, intended, or were deliberately indifferent to the fact

that Brady information—including Defendant Tufo’s coercion of Mr. Collins and conferral of

benefits to him—would be concealed from Mr. DeBerry and his attorney.

        183.    Individual Defendants’ conduct deprived Mr. DeBerry of his rights under the

Constitution: (a) not to be prosecuted, convicted, or imprisoned based on false, fabricated,

manufactured, or misleading evidence, including the testimony of Mr. Collins who was improperly




                                                   44
influenced, coerced, and manipulated to give false testimony, and whose testimony Individual

Defendants knew was false, in violation of the Due Process and Fair Trial Clauses of the Fifth and

Fourteenth Amendments to the U.S. Constitution; and (b) to timely disclosure of material evidence

favorable to the defense under Brady in violation of his rights under the Fifth and Fourteenth

Amendments to the U.S. Constitution.

          184.   Individual Defendants’ acts and omissions proximately caused the continuation of

Mr. DeBerry’s criminal prosecution, his conviction, his loss of liberty and detention, and his

resulting damages.

          185.   Individual   Defendants    committed     the   foregoing    violations   knowingly,

intentionally, willfully, recklessly, and with deliberate indifference to Mr. DeBerry’s constitutional

rights.

          186.   Defendant Tufo’s falsification of evidence, coercion of Mr. Collins, and arrest of

Mr. DeBerry without probable cause establishes that she acted with actual malice.

          187.   Defendant Barcus’s knowledge of such falsification of evidence, coercion of Mr.

Collins, and arrest of DeBerry without probable cause establishes that he acted with actual malice.

          188.   Defendants John and Jane Does 1-25 are officers and/or supervisors of the NYPD

who knew of and aided and abetted, and/or failed to intervene to prevent, Detective Tufo’s

coercion of false testimony against Mr. DeBerry, arrest of Mr. DeBerry without probable cause,

and denial of Mr. DeBerry’s right to a fair trial.

          189.   The prosecution terminated in Mr. DeBerry’s favor when his conviction was

eventually vacated.

          190.   Mr. DeBerry was, in fact, innocent of the crimes for which he was convicted and

incarcerated.




                                                     45
        191.    Individual Defendants’ actions were willful, malicious, oppressive, and reckless,

and were of such a nature that punitive damages should be imposed.

                                  SECOND CAUSE OF ACTION

                                             42. U.S.C. § 1983

                   Monell v. Department of Social Services, 436 U.S. 658 (1978)

                             Against Defendant the City of New York

        192.    Mr. DeBerry repeats and realleges the foregoing paragraphs and incorporates them

by reference as if fully set forth herein.

        193.    At the time of Mr. DeBerry’s prosecution, continuing through the time his

conviction was vacated, the NYPD, in conjunction with the KCDA, both agencies of Defendant

the City of New York, created and/or maintained policies, customs, and/or practices of deliberate

indifference to violations of the constitutional rights of individuals who were investigated and

criminally prosecuted in Brooklyn, including through (i) manufacturing false and/or misleading

evidence and testimony through improper coercion of witnesses; (ii) knowingly presenting false

testimony and arguments at criminal proceedings; (iii) suppressing Brady information;

(iv) unlawfully arresting, imprisoning, and coercing witnesses; (v) abusing court processes; and

(vi) covering up these unlawful practices.

        194.    Just several years before Mr. DeBerry’s trial, the Mollen Commission investigated

a time period covering the same years that Mr. DeBerry was unlawfully arrested and falsely

convicted. The Mollen Report exposed the NYPD’s practice of failing to properly train, supervise,

and discipline officers for fabricating evidence, engaging in improper police investigations, and

failing to turn over Brady material.

        195.    This Court has previously found that the Mollen Report provides sufficient

evidence to establish that there was an unlawful custom or practice within the NYPD during the


                                                    46
time period in question. See e.g., Pipitone, 57 F. Supp. at 191. Indeed, the investigation of Mr.

Collins’s shooting, and the resulting conviction of Mr. DeBerry, falls within a judicially

recognized window wherein Defendant Tufo “engaged in false and misleading practices.” People

v. Hargrave, 16 N.Y.S.3d 793 (Sup. Ct. 2015).

       196.     As the Mollen Report found, Defendant Tufo’s misconduct could not have been

isolated or unknown within the NYPD. Rather, a laissez-faire NYPD culture, paired with a

statistic-obsessed KCDA, allowed Defendant Tufo to continuously violate the constitutional rights

of the citizens of New York City, including Mr. DeBerry. In Mr. DeBerry’s case, Defendant Tufo

manufactured an identification to secure Mr. DeBerry’s unlawful arrest, conviction, and

imprisonment.

       197.     The size and magnitude of Defendant Tufo’s misconduct could not have gone

unnoticed. Yet Defendant Tufo suffered no consequences.

       198.     The prosecutor’s conduct in this case also exemplifies the KCDA’s culture during

this time period that valued winning over the truth or defendants’ constitutional rights. Former

DA Hynes has admitted in litigation that he and high-level KCDA management failed to discipline

prosecutors who were found by appeals courts to have acted improperly by withholding Brady

material and engaging in other misconduct. This created a de facto policy of immunity from

disciplinary action that fostered prosecutorial misconduct so long as it secured convictions. Such

prosecutorial misconduct included, inter alia, suppressing Brady information and misleading

witnesses, as in the instant case.

       199.     The ADAs prosecuting Mr. DeBerry knew that DA Hynes would not only fail to

discipline them, but that he would support them and oppose any attempts to uncover the

wrongdoing of wrongful convictions.




                                                47
       200.    The violations of Mr. DeBerry’s constitutional rights and his resulting injuries were

proximately and foreseeably caused by conduct, chargeable to the NYPD, the KCDA, former DA

Hynes, and by extension, the City of New York, amounting to deliberate indifference to the

constitutional rights of persons, including Mr. DeBerry, subject to investigation and prosecution

by the KCDA, including:

               a. The institution and implementation of inadequate and unlawful policies,
                  procedures, and customs concerning:

                      i.   the duty not to create or use false or misleading evidence, testimony,
                           and arguments during criminal proceedings, including bail hearings,
                           pretrial hearings, trials, and post-conviction proceedings;

                     ii.   the continuing obligation to correct false, inaccurate, incomplete or
                           misleading evidence, testimony, statements, and argument, whenever
                           such misconduct is discovered to have occurred, including moving or
                           consenting to overturn convictions discovered to have been obtained
                           through such unconstitutional means; and

                    iii.   the continuing duty to obtain, preserve, and timely disclose, during
                           criminal investigations and prosecutions, all material evidence or
                           information favorable to a person suspected, accused, or convicted of
                           criminal conduct, including exculpatory evidence as well as evidence
                           impeaching or undermining prosecution witnesses; and

               b. the failure to adequately instruct, train, supervise, and discipline employees
                  with respect to such matters.

       201.    The foregoing express or de facto policies, practices, and customs (including the

failure to properly instruct, train, supervise, or discipline employees with regard thereto) were

implemented or tolerated by policymaking officials for Defendant the City of New York, who

knew that such policies, procedures, regulations, practices, and customs implicated issues that

regularly arise in the investigation and prosecution of criminal cases.

       202.    Former DA Hynes and his delegates knew of the unconstitutional conduct occurring

among KCDA prosecutors and investigators in light of the numerous credible allegations, many

substantiated by judicial decisions, that prosecutors and investigators (i) wrongfully withheld, lost,


                                                 48
or destroyed evidence favorable to the defense that the prosecution was required to timely disclose

to the defense under Brady; (ii) had presented or failed to correct false or misleading testimony

and argument; and (iii) had abused judicial process to coerce false or inherently unreliable

statements or testimony from witnesses.

       203.    Further evidence of the unconstitutional conduct occurring and the need for proper

training, supervision, and disciplinary practices includes numerous decisions of the United States

Supreme Court, the United States Court of Appeals for the Second Circuit, the New York Court

of Appeals, and the New York Appellate Division, discussing the difficult issues that regularly

arise under the Brady rule and the failures of NYPD and Brooklyn prosecutors to comply with that

rule; and judicial decisions putting the City on notice it could be held liable for its failure to

adequately train, supervise, or discipline prosecutors regarding their Brady and related due process

obligations, including their obligations not to abuse judicial process, coerce witnesses, or use false

testimony or argument. See, e.g., Walker v. City of New York, 974 F.2d 293 (2d Cir. 1992); Zahrey

v. City of New York, No. 98 Civ. 4546 (DCP), 2009 WL 54495 (S.D.N.Y. Jan. 27, 2009); Leka v.

City of New York, No. 04 CV 8784 (DAB), 2006 WL 281621 (S.D.N.Y. Sept. 29, 2006); Ramos

v. City of New York, 285 A.D.2d 284, 729 N.Y.S.2d 678, 692-96 (1st Dep’t. 2001).

       204.    Despite this knowledge, the supervisory and policymaking officers and officials of

Defendant the City of New York, including the NYPD and KCDA, perpetuated, or failed to take

preventative or remedial measures to terminate, said policies, procedures, practices, and customs;

did not effectively instruct, train, or supervise their personnel with regard to the proper

constitutional and statutory requirements in the exercise of their authority; had no employee

handbook or other published practices, policies, or procedures for investigating and disciplining

prosecutors who had engaged in Brady violations and related constitutional violations, and did not




                                                 49
discipline or otherwise properly supervise the individual personnel who engaged in such practices,

but instead tolerated the policies, procedures, regulations, practices, and customs, described above,

with deliberate indifference to the effect their actions would have upon the constitutional rights of

individuals and citizens of the City and State of New York.

        205.    The aforesaid policies, practices, and customs of the City of New York were

collectively and individually a substantial factor in bringing about the aforesaid violations of Mr.

DeBerry’s rights under the Constitution and laws of the United States, and in causing his wrongful

conviction and resulting damages.

        206.    NYPD officers, KCDA prosecutors, and the supervisors and policymakers in those

offices were deliberately indifferent to the manner in which convictions were secured without

regard to defendants’ constitutional rights or guilt. The violations of defendants’ rights were

endemic, and the City of New York was aware of these practices but did not take corrective or

preventative action to correct it.

                                     THIRD CAUSE OF ACTION

                                       Malicious Prosecution

                                         New York State Law

                                       Against All Defendants

        207.    Mr. DeBerry repeats and realleges the foregoing paragraphs and incorporates them

by reference as if fully set forth herein.

        208.    Individual Defendants continued and caused the continuation of criminal

proceedings against Mr. DeBerry at a time when there was no probable cause for continuation of

the criminal proceedings.




                                                 50
        209.    Defendant Tufo, who coerced Mr. Collins into falsely identifying and falsely

testifying against Mr. DeBerry, knew that there was no probable cause for Mr. DeBerry’s

continued prosecution.

        210.    The criminal proceedings terminated in Mr. DeBerry’s favor.

        211.    Individual Defendants acted for improper purposes and with actual malice.

        212.    Defendant the City of New York is liable under the doctrine of respondeat superior.

        213.    By virtue of the foregoing, Individual Defendants and the City of New York are

liable for having substantially caused the foregoing violations of Mr. DeBerry’s constitutional

rights and his resulting injuries.

                                 FOURTH CAUSE OF ACTION

                           Intentional Infliction of Emotional Distress

                                         New York State Law

                                       Against All Defendants

        214.    Mr. DeBerry repeats and realleges the foregoing paragraphs and incorporates them

by reference as if fully set forth herein.

        215.    Individual Defendants engaged in a continuing pattern of extreme and outrageous

conduct directed at Mr. DeBerry from at least August 3, 1999, through the vacatur of Mr.

DeBerry’s conviction on June 16, 2020 and his release from custody on June 23, 2020.

        216.    Individual Defendants engaged in that pattern of conduct with the intent of causing,

or with reckless disregard for the substantial probability that it would cause, severe emotional

distress to Mr. DeBerry.

        217.    Individual Defendants’ actions proximately caused severe emotional distress to Mr.

DeBerry.

        218.    Defendant the City of New York is liable under the doctrine of respondeat superior.


                                                 51
        219.    By virtue of the foregoing, Individual Defendants and the City of New York are

liable for having substantially caused the foregoing violations of Mr. DeBerry’s constitutional

rights and his resulting injuries.

                                     FIFTH CAUSE OF ACTION

                         Negligent Training, Supervision, and Discipline

                                         New York State Law

                             Against Defendant the City of New York

        220.    Mr. DeBerry repeats and realleges the foregoing paragraphs and incorporates them

by reference as if fully set forth herein.

        221.    Defendant the City of New York, intentionally, recklessly, negligently, and/or with

deliberate indifference failed to adequately train, supervise, and discipline agents and employees

of the NYPD and KCDA with regard to the matters described above.

        222.    Defendant the City of New York’s inadequate training, supervision, and discipline

proximately caused the misconduct described above and Mr. DeBerry’s wrongful conviction and

resulting damages.

                                      PRAYER FOR RELIEF

                WHEREFORE, Plaintiff Eric DeBerry demands judgment against the above-

captioned Defendants as follows:

                a. For compensatory damages to be determined at trial;

                b. For punitive damages against the individual Defendants in an amount to be
                   determined at trial;

                c. For reasonable attorneys’ fees, costs, and disbursements, under 42 U.S.C.
                   § 1988 and other applicable laws;

                d. For pre- and post-judgment interest as allowed by law; and

                e. For such other relief as this Court deems just and proper.



                                                52
Dated: September 14, 2021
       New York, New York

WHITE & CASE LLP                              DAVID B. SHANIES LAW OFFICE LLC




Samuel P. Hershey                              David B. Shanies
David Hille                                    Deborah I. Francois
Gina Chiappetta                                Morgan A. Miller
Sally Kagay                                    411 Lafayette Street, Sixth Floor
1221 Avenue of Americas                        New York, New York 10003
New York, New York 10011                       (212) 951-1710
(212) 819-8200


                            Attorneys for Plaintiff Eric DeBerry




                                            53
